         Case 1:19-cv-09236-KPF Document 146 Filed 09/03/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



IN RE TETHER AND BITFINEX CRYPTO                     Index No. 1:19-cv-09236-KPF
ASSET LITIGATION




                  THE EXCHANGE DEFENDANTS’ NOTICE OF
             MOTION TO DISMISS THE COMPLAINT WITH PREJUDICE


        PLEASE TAKE NOTICE that, upon (i) the accompanying Memorandum of Law in

Support of the Exchange Defendants’ Motion to Dismiss and (ii) the memoranda of law in

support of dismissal filed by the other defendants, the undersigned will move this Court, before

the Honorable Katherine Polk Failla, at the United States Courthouse for the Southern District of

New York, located at 40 Foley Square, Courtroom 618, New York, New York 10007, on a date

and time to be set by the Court, to dismiss the Amended Consolidated Class Action Complaint

against Bittrex, Inc. and Poloniex, LLC (the “Exchange Defendants”) with prejudice for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6) and for failure to plead fraud with

particularity under Federal Rule of Civil Procedure 9(b). Under the Court’s So-Ordered

Stipulation, dated July 7, 2020 (ECF No. 130), Plaintiff’s opposition papers, if any, are due on

November 5, 2020, and the Exchange Defendants’ reply papers, if any, are due on December 3,

2020.
         Case 1:19-cv-09236-KPF Document 146 Filed 09/03/20 Page 2 of 2




Dated: September 3, 2020
       New York, New York

O’MELVENY & MYERS LLP                  NELSON MULLINS RILEY &
                                       SCARBOROUGH LLP
/s/ Abby F. Rudzin
Abby F. Rudzin                         Matthew G. Lindenbaum
Seven Times Square                     (admitted pro hac vice)
New York, NY 10026                     One Post Office Square 30th Floor
Telephone: (212) 326-2000              Boston, MA 02109
arudzin@omm.com                        Telephone: (617) 217-4700
                                       matthew.lindenbaum@nelsonmullins.com
William K. Pao
(admitted pro hac vice)                Robert L. Lindholm
400 South Hope Street                  280 Park Avenue
Los Angeles, California 90071          15th Floor, West
Telephone: (213) 430-6000              New York, New York 10017
wpao@omm.com                           Telephone: (646) 428-2600
                                       robert.lindholm@nelsonmullins.com
MCNAUL EBEL NAWROT &
HELGREN PLLC                           Attorneys for Poloniex, LLC

Greg J. Hollon
(admitted pro hac vice)
Timothy B. Fitzgerald
600 University Street, Suite 2700
Seattle, WA 98101
Telephone: (206) 467-1816
ghollon@mcnaul.com
tfitzgerald@mcnaul.com

Attorneys for Bittrex, Inc.




                                       2
